I concur in the judgment on the very narrow basis that the court of common pleas (and the board's hearing officer) assumed, based upon the grossly inadequate stipulations of fact, that Weinstiger was in fact "laid off" as that term is used in R.C.124.32. A reading of the regional board's opinion indicates that the board was not persuaded that Weinstiger was laid off, observing that "* * * the Appointing Authority is *Page 155 
not required to use her services during periods when there is no need for them." However, it was the department's responsibility to make an adequate record if its position is to be supported upon appeal.
Our opinion should not be read as having decided the question of whether or not any time an intermittent employee's work is "descheduled" or "interrupted" — as is to be anticipated by interim employees, by definition — that person is "laid off."